DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a method of producing a multi-layer piezoelectric ceramic component, classified in H01L 41/273.
II. Claim 11-12, drawn to a multi-layer piezoelectric ceramic component and a piezoelectric device, classified in H01L 41/083.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made, respectively.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process of group I can be used to make a materially different product, such as one which is formed of layers of ceramic rather than a single ceramic body; or one which is a waveform receiving antenna, rather than a vibrator.  Additionally, the product of group II can be made by a materially different process, such as one in which ceramic paste is insert molded around internal electrodes, rather than lamination of green sheets.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a 
The inventions have acquired separate status in the art due to their divergent subject matter.  There would be a serious search burden (i.e. searching different CPC listings, and/or different search queries and terms, etc.) if the distinct limitations, as detailed above, of the different inventions were examined together.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Method of Producing a Multi-Layer Piezoelectric Ceramic Component”.
Applicant is respectfully reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it contains informalities which render confident understanding impossible.  Specifically, the language to: “the electrically conductive pattern including a base metal, being to be an internal electrode, and being formed on an inner 10side of an outer edge of the ceramic green sheet” (emphasis added), is confusing and difficult to interpret.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 discloses “the electrically conductive pattern including a base metal, being to be an internal electrode, and being formed on an inner 10side of an outer edge of the ceramic green sheet;” (lines 7-10; emphasis added).  It is not evident what is intended by the language “being to be”, nor is it clear whether, the “conductive pattern” is the “internal electrode” or if the “base metal” is the “internal electrode”.  Further, it is impossible to confidently ascertain what, or more as best understood, to intend something akin to: “the electrically conductive pattern including a base metal, the electrically conductive pattern being configured (or intended?) to be an internal electrode, and being formed between the ceramic green sheets”.
Claims 2-10 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 1.
Claims 6 and 9 are further rejected as indefinite.  The claims both disclose: “the laminate is cut to form a piezoelectric ceramic body” (lines 18-19 and 22-23, respectively).  This language is indefinite because it is impossible to know if the cutting of claims 6 and 9 is a separate step from the cutting of antecedent claim 1, or if it is the same step, renamed.  As best understood, either interpretation is reasonable.
Claims 6 and 9 are also indefinite for disclosing: “the first internal electrodes are drawn to the first end surface, the second internal electrodes are drawn to the second end surface” (claims 6 and 9, lines 1-4 and 5-8, respectively) and “the third internal electrodes are drawn to the first end surface” (claim 9, lines 9-10).  This language is indefinite because one cannot know what is intended by the phrase, “electrodes are drawn to the…surface”.  Are they pulled by Venturi effect? Do they actually move at all?  Are they simply in proximity to the surface(s)?  Is this a restatement of the cutting which causes the electrodes to be “exposed” in claim 1?  It seems unlikely that the electrodes move once placed, and so the claim has been examined, as best understood, such that the electrodes are near to or exposed at the disclosed surface ends.
Claims 7 and 10 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claims 6 and 9, respectively.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US 2002/0149297 A1).
Regarding claim 1, as best understood, Yamamoto discloses a method of producing a multi-layer piezoelectric ceramic component, the method comprising: laminating ceramic green sheets (11/110) to form a laminate (figs. 4a-4c), 5each of the ceramic green sheets being made of a piezoelectric ceramic material (lead zirconate titanate (PZT) or “barium titanate or other ceramics”) and including an electrically conductive pattern (2/20, 3) (figs. 1-4c; pars. 0035, 0064, and 0070-0071), the electrically conductive pattern including a base metal (Ni, Cu, alloys thereof), being to be an internal electrode (“internal electrode”), and being formed on an inner 10side of an outer edge of the ceramic green sheet (figs. 4a-4b; pars. 0037, 0069-0070); sintering the laminate (thermally bonded at 120°C. for ten minutes under a pressure of 80 kg/m2 to thereby product a mother block”: par. 0071); and cutting the sintered laminate and causing the internal electrodes to be exposed (figs. 1-4d; pars. 0032 and 0071-0076).
Regarding claim 2, as best understood, Yamamoto discloses the method of producing a multi-layer 15piezoelectric ceramic component according to claim 1, wherein the electrically 
Regarding claim 5, as best understood, Yamamoto discloses the method of producing a multi-layer piezoelectric ceramic component according to claim 1, wherein the internal electrodes include first internal 10electrodes (fig. 2: left staggered ones of 2) and second internal electrodes (fig. 2: right staggered ones of 2, alternately layered between the left staggered ones of 2), the second internal electrodes being laminated alternately with the first internal electrodes at predetermined distances from the respective first internal electrodes in a thickness direction (figs. 1-4d; pars. 0070-0076).
Regarding claim 8, as best understood, Yamamoto discloses the method of producing a multi-layer piezoelectric ceramic component according to claim 5, wherein the internal electrodes further include third 15internal electrodes (3) that are laminated alternately with the second internal electrodes at predetermined distances from the respective second internal electrodes in the thickness direction (figs. 2-3; pars. 0071-0076).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, in view of Masuyama et al. (WO 2005-117155 A1).
Regarding claim 3, Yamamoto discloses all of the elements of the current invention as detailed above with respect to claim 1.  Yamamoto further discloses that the cutting causes the internal electrodes to be exposed (figs. 1-4d; pars. 0072-0076).  Yamamoto, however, does not explicitly disclose that the laminate includes markers, and cutting the laminate at positions of the markers.
Masuyama teaches that it is well known to perform a related method of producing a multi-layer piezoelectric ceramic component (Title; Abstract), the method comprising at least: laminating ceramic green sheets to form a laminate, 5each of the ceramic green sheets being made of a piezoelectric ceramic material and including an electrically conductive pattern (pars. 0074-0075); and cutting the laminate (101), wherein the laminate includes markers (fig. 4: 104), and the cutting the laminate occurs at positions of the markers (figs. 4-5; pars. 0078-0080).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Yamamoto to incorporate the use of alignment markers for cutting of Masuyama.  PHOSITA would have realized that the alignment markers could easily be used in the method of Yamamoto, and that doing so would predictably provide the advantages of enhanced cutting accuracy and alignment, easier visual error checking, and resultant decrease in manufacturing time and costs due to avoided rework.  Additionally there is no indication that any special steps were required to be devised or that any surprising results came from the use of the known alignment marks for cutting from Masuyama with the old method of Yamamoto.  This combination would have been a routine consideration and would have been employed without need for experimentation and with a reasonable expectation of success.

    PNG
    media_image1.png
    244
    405
    media_image1.png
    Greyscale
Regarding claim 4, Yamamoto in view of Masuyama teaches the method of claim 3 as detailed above, and Masuyama further teaches that it is well known to use markers which are formed such that an imaginary line connecting the markers passes through the electrically conductive pattern (annotated fig. 4, at right).  Please refer to claim 3 regarding rationale for combination of references.  Further, there is no apparent criticality to this limitation, as there is no evidence in the instant application that selecting the claimed location for imaginary lines required any special steps, nor that any surprising results came about from this mental step.
Claims 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, in view of Kim (US 2012/0229952 A1).
Regarding claim 6, Yamamoto discloses all of the elements of the current invention as detailed above with respect to claim 5, above.  Yamamoto further discloses that the laminate is cut to form a piezoelectric ceramic body (103 and/or 115), the piezoelectric ceramic body 20having a cuboid shape (figs. 2-3) in which a width (measured in the “L” direction) is larger than a thickness (“T”), and having an upper surface (top, as viewed) and a lower surface (bottom, not shown) facing each other in the thickness direction, a first 25end surface (fig. 2: left end surface, not shown) and a second end surface (right end surface along the side indicated at “L”) facing each other in a length direction (measured in the “W” direction), and a pair of side surfaces (fig. 2, first side surface is near face, indicated at “11”; second, opposing, side surface is not shown) facing each other in a width direction (“L”), 34the first internal electrodes (left ones of 2) are drawn to the first end surface (left end), and the second internal electrodes (right ones of 2) are drawn to 
Note: with respect to the claimed “length direction” and “width direction”, these measurement directions are subjectively defined, and it is not apparent that their orientation bears criticality as presently claimed.
Kim teaches that it is well known to perform a related method of producing a multi-layer piezoelectric ceramic component (Title; Abstract), the method comprising at least: laminating ceramic green sheets (212a), each including a conductive pattern (one or more of 221a-224a), to form a laminate (figs. 3A-3C; pars. 0074-0086)5; and cutting (at C1 and C2) the sintered laminate and causing the internal electrodes to be exposed (figs. 3C-3F; pars. 0086-0094 and 0097-0102); wherein the cutting forms a piezoelectric ceramic body 20having a cuboid shape in which a length is larger than a width (i.e. the shape is a rectangular solid) (fig. 3f; par. 0038).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Yamamoto to incorporate the cutting to the desired rectangular shape of Kim.  The applicant is respectfully reminded that it is considered obvious to form piezoelectric stack structures in rectangular shapes, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well if shaped as disclosed by Yamamoto.  It is also not evident that the method would require any special steps to arrive at the rectangular parallelepiped shape of Kim.

Regarding claim 7, the modified Yamamoto teaches the method of claim 6 as detailed above, and Yamamoto further teaches that the first internal electrodes and the second internal electrodes each have a width (measured in the “L” direction) equal to a 10distance between the pair of side surfaces (fig. 2: electrodes extend from near face, indicated at 11, to the back surface, not shown).  
Regarding claim 9, Yamamoto discloses all of the elements of the current invention as detailed above with respect to claim 8, above.  Yamamoto further discloses that the laminate is cut to form a piezoelectric ceramic body (103 and/or 115), the piezoelectric ceramic body 20having a cuboid shape (figs. 2-3) in which a width (measured in the “L” direction) is larger than a thickness (“T”), and having an upper surface (top, as viewed) and a lower surface (bottom, not shown) facing each other in the thickness direction, a first 25end surface (fig. 2: left end surface, not shown) and a second end surface (right end surface along the side indicated at “L”) facing each other in a length direction (measured in the “W” direction), and a pair of side surfaces (fig. 2, first side surface is near face, indicated at “11”; second, opposing, side surface is not shown) facing each other in a width direction (“L”), 34the first internal electrodes (left ones of 2) are drawn to (extend toward) the first end surface (left end), and the second internal electrodes (right ones of 2) are drawn to (extend toward) the second end surface (right end), and the third internal electrodes are drawn to (extend toward) the first (left) end surface (figs. 1-3, and 4e-4f).  Yamamoto, however, does not explicitly disclose the piezoelectric ceramic body 20having a cuboid shape in which a length is larger than a width.
Kim teaches that it is well known to perform a related method as detailed above with respect to claim 6; and wherein the cutting forms a piezoelectric ceramic body 20having a cuboid 
Regarding claim 10, the modified Yamamoto teaches the method of claim 9 as detailed above, and Yamamoto further discloses that the first internal electrodes, the second internal 15electrodes, and the third internal electrodes each have a width (measured in the “L” direction) equal to a 10distance between the pair of side surfaces (fig. 2: electrodes extend from near face, indicated at 11, to the back surface, not shown).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.